Day, J.
Appellee does not insist that a note executed on Sunday is, under the law of this State, valid, unless it falls within certain ^exceptions. His position is, 1. That this court will not review the finding of the court below, because there is no certificate showing that the record contains all the evidence, and no finding of facts; 2. That there are exceptions to the rule rendering a note given on Sunday invalid, as in the case of persons observing the seventh day as Sabbath, etc. We will briefly consider these positions.
practiced ment of facts, I. The record shows that the cause was submitted to the court upon the following agreed statement of facts, to wit: “ That said note was made and delivered in the State of Missouri, on the 1st day of January, 1860, which was the first day of the week, Sunday.” It further recites that, “ upon the issues herein joined, and the said facts, the court found for the plaintiff.”
Under such a state of the record we certainly can find no warrant for inferring that evidence was introduced qualifying or enlarging this statement. This court does not take judicial notice of the statutes of Missouri, and, in the absence of proof to the contrary, they are presumed to be the same as our own. Bean v. Briggs, 4 Iowa, 466; Carey v. The Cincinnati and Chicago R. R. Co., 5 id. 357.
*561a. contracts : Sunday: onus. II. Section 4392 of the Revision places a general inhibition upon all kinds of manual labor on the Sabbath, the works of necessity and charity only excepted. p>y way 0f proviso it is enacted that nothing contained in the section shall be construed to extend to those who conscientiously observe the seventh day of the week as the Sabhath, etc.
1. The executing and delivering a promissory note is not prima facie a work'of necessity and charity. If any special facts existed in this case to make it such, they should have been introduced in evidence. No such evidence being introduced, there is no warrant for holding the act lawful.
2. If the plaintiff claims any benefit from the proviso in favor of those who conscientiously observe the seventh day of the week as the Sabbath, he must show that his case comes within the proviso. Sayre v. Wheeler, 31 Iowa, 112; 1 Kent’s Com. (8th ed.) 513, and cases cited; Pike v. King, 16 Iowa, 49.
Reversed.